DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 include the limitation of “a seat with the plate”.  It is unclear if this is a different “seat” or the same “seat” from what is being claimed in claim 1.  Please clarify.  It is being treated as though it is the same seat.  
Claims 2 and 3 recites the limitation "the cloth" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the transversal section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 includes the limitation of “an insert”.  It is unclear if this is a different “insert” or the same “insert” from what is being claimed in claim 1.  Please clarify.  It is being treated as though it is the same insert. 

Claim 7 recites the limitation "the pin and/or axis of rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dotterman et al. (PGPub 20140130827).
Dotterman teaches a duster with a handle (5) and a plate (30) with an active double cleaning surface (35, 36).  The plate is connected to the handle by means of a hinging device (8) with an adjustment of inclination between the handle and plate (figure 5).  The hinging device is spaced from the main central axis of the plate (figure 5) and where there are, interposed between the hinging devices and the plate, releasable interconnecting devices (figure 11).  The interconnecting devices comprise an insert (138) and a seat (403) between a first stable position connecting the hinging devices and the plate and a second detached position (paragraph 0029) of the interconnecting devices for 
With regards to claim 2, the interconnecting devices are composed of the seat (413) within the plate, providing a double cleaning surface for supporting a cloth (40).
With regards to claim 3, the interconnecting devices consist of the seat (413) inside the plate to allow for the entire double cleaning surface to be continuous and uninterrupted for supporting a cloth (40) (figure 11). 
With regards to claim 4, the interconnecting devices include the insert (413) with retention devices with a section that is complementary to the transversal section of the relative seat for being able to slide in and out with a shifting movement relative to the seat.   
[AltContent: textbox (Retention device/retainer)][AltContent: arrow]
    PNG
    media_image1.png
    150
    243
    media_image1.png
    Greyscale


With regards to claim 5, the insert is restrained in its transversal movement by retention devices that constitute a retainer which limits the travel of said movement to just enough to come out from the seat (the retainer allows the insert to be removed from the seat by flexing “just enough” to come out from the seat 413).  
With regards to claim 6, the retainer consists of elastic devices for bringing back the insert into the seat (paragraph 0050).

With regards to claim 8, the insert comprises a catch (end of 138) that holds it together and secure in the respective seat.
With regards to claim 9, the catch have elastic devices whose movement by their release and disconnection in the respective seats on the plate are approximately orthogonal to the transversal movement of the insert with respect to the seat (the catches move orthogonal to the release direction of the plate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723